                       Case 1:20-cv-01014-JPC Document 43 Filed 07/29/21 Page 1 of 2
                                                                                      Defendants shall provide a status
                                                                                      update as to mailing of the check
                                                                                      by July 30, 2021.
                                                                    SO ORDERED.
                                                                    Date: July 29, 2021
                                                                                               __________________
                                                                    New York, New York
                                                                                                 JOHN P. CRONAN
                                                 THE CITY OF NEW YORK
                                                0B
                                                                                            United States District Judge

GEORGIA M. PESTANA                             LAW DEPARTMENT                                             Sharon Sprayregen
Acting Corporation Counsel                           100 CHURCH STREET                                   phone: 212-356-0873
                                                     NEW YORK, NY 10007                                     fax: 212-356-2088
                                                                                                 email: ssprayre@law.nyc.gov
                                                                                                              (not for service)


                                                                          July 28, 2021



          Via ECF
          Honorable John P. Cronan
          United States District Court
          500 Pearl St.
          New York, NY 10007

                             Re:   Fonseca v. City of New York, et al.., 20-CV-1014 (JPC)

          Dear Judge Cronan:

                  I am the Assistant Corporation Counsel assigned to the defense of the Defendants in
          above-referenced action, and I write in response to Plaintiffs’ counsel’s letter regarding payment
          of the settlement.

                  Today the Office of the Comptroller submitted the payment for expedited processing, and
          I will update Plaintiffs and the Court by Friday, July 30, 2021 at the latest—and I hope earlier—
          regarding whether the check has been mailed. I am hopeful that the check will be mailed
          tomorrow.

                  I sincerely apologize to Plaintiffs and the Court for the delay, which was due to human
          error and exacerbated by the vacation schedules of a couple of individuals.

                   Plaintiffs have cited no authority that supports their request in sanctions, which are,
          Defendants submit, not warranted. See, e.g., Schlaifer Nance & Co. v. Estate of Warhol, 194
          F.3d 323, 336 (2d Cir. 1999) (“In order to impose sanctions pursuant to its inherent power, a
          district court must find that: (1) the challenged claim was without a colorable basis and (2) the
          claim was brought in bad faith, i.e., motivated by improper purposes such as harassment or
          delay”). Again, Defendants apologize for the human error that caused the delay, but the City’s
          actions were not due to bad faith or motivated by delay.

                                                                          Respectfully,
        Case 1:20-cv-01014-JPC Document 43 Filed 07/29/21 Page 2 of 2




                                                      /s/

                                               Sharon Sprayregen
                                               Assistant Corporation Counsel


cc:   Gregory Antollino, Esq.
      (via ECF)




                                      2
